Case: 4:18-cv-01327-SRC-DDN Doc. #: 557 Filed: 03/05/21 Page: 1 of 2 PageID #:
                                  10851



                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MISSOURI
                                     EASTERN DIVISION


SPIRE STL PIPELINE LLC,                           )
                                                  )
                           Plaintiff,             )
                                                  )         Consolidated action
                v.                                )         No. 4:18 CV 1327 SRC / DDN
                                                  )
3.31 ACRES OF LAND, et al.,                       )
                                                  )
                           Defendants.            )

                             MEMORANDUM AND ORDER
                         REGARDING MISCELLANEOUS MOTIONS

         IT IS HEREBY ORDERED that the motion of consolidated filer defendants
Margaret G. Bell, et al., for leave to object to title transfer (Doc. 399) is sustained, in
that defendants thereby state their objection on the record.
         IT IS FURTHER ORDERED that the motion of plaintiff to compel production
of materials, including an unredacted copy of the option agreement between the
landowner and Central Land Consulting (“CLC”), (Doc. 439) is sustained.                    This
information is relevant as a factor in measuring the fair market value of the property
taken and as a factor reflecting on the credibility of putative witness Nathan Laps who
has been described as a controlling person of Central Land Consulting. (Doc. 548 at 18-
25, 47-50). 1        For the reasons set forth during the hearing (Doc. 548 at 42- 47) plaintiff
was granted leave to propound 10 interrogatories to CLC regarding information available
from Ranae Eberhart.
         IT IS FURTHER ORDERED that the motion of consolidated filer defendants
Dennis H. Schaeffer, et al., for a Protective Order (Doc. 447) is denied, for the reasons
set forth regarding the Court’s ruling on Doc. 439, next above. (Doc. 548 at 25.)


1
    Doc. 548 is the transcript of the hearing held on December 29, 2020.
                                                - 1 -
Case: 4:18-cv-01327-SRC-DDN Doc. #: 557 Filed: 03/05/21 Page: 2 of 2 PageID #:
                                  10852



       IT IS FURTHER ORDERED that the motion of consolidated filer defendants
Alan Poggemoeller, et al., to compel discovery regarding appraiser Corey Sell (Doc. 467)
is denied, for the reasons set forth on the record of the hearing (Doc. 548 at 32-40).

       IT IS FURTHER ORDERED that the motion of plaintiff to compel (Doc. 487) is
sustained for the reasons set forth on the record of the hearing (Doc. 548 at 26-29).
During the hearing on this matter, on December 29, 2021, the defendants were given 45
days to comply with the outstanding discovery requests.

       IT IS FURTHER ORDERED that the joint motion to schedule a
Commissioner’s viewing (Doc. 442) is sustained.

       IT IS FURTHER ORDERED that the motion of consolidated filer defendants
Richard Hoelscher, et al., to supplement the earlier motion (Doc. 444) for costs (Doc.
478) is denied as moot by the filing of the Memorandum and Order for Disbursement of
Funds on February 2, 2021 (Doc. 552).

       IT IS FURTHER ORDERED that the motion of consolidated filer defendants
Keven Machens, et al., to dismiss for lack of jurisdiction plaintiff’s amended complaints
(Doc. 535) is denied.      The Court has subject matter jurisdiction over this action
under Section 717f(h) of the Natural Gas Act.

       IT IS FURTHER ORDERED that the first motion of consolidated filer
defendants Aloysius A. Machens Trust Dated December 1, 1987, et al., for an extension
of time to respond to discovery (Doc. 541) is sustained. For the reasons set forth on the
record of the December 29, 2020 hearing on this matter, defendants were given 45 days
from that date to comply with the outstanding discovery requests. (Doc. 548 at 30-32.)


                                                /s/ David D. Noce
                                          UNITED STATES MAGISTRATE JUDGE
Signed on March 5, 2021.




                                            -2-
